               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




SHUGUANG ZHAO,                       CV 19-5362 DSF (JCx)
    Plaintiff,
                                     Order re Lack of Prosecution
                   v.

CAPITAL ONE, N.A., et al.,
    Defendants.



   Plaintiff’s response to the Court’s September 26 order to show cause
re dismissal for lack of prosecution is inadequate and does not
demonstrate good cause for failure to prosecute. Plaintiff’s counsel
claims that he did not serve Defendants because he was pursuing
settlement talks. This is not good cause for failure to serve process.
Plaintiff’s counsel also claims that the Defendants have now been
served, but the documents attached to the response that are supposed
to demonstrate service fail to do so.

   The Court will allow Plaintiff one last chance to establish that this
case will be prosecuted in a timely manner. Plaintiff is to file a
response, in writing, no later than November 1 that provides proof that
Defendants have been properly served with the complaint and
summons in this action.

   IT IS SO ORDERED.



Date: 10/21/2019                      ___________________________
                                      Dale S. Fischer
                                      United States District Judge
